UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6034


CASSIUS L. JONES,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Department of Corrections
for Virginia,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00306-RAJ-DEM)


Submitted:   May 19, 2015                      Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darryl Arthur Parker, Richmond, Virginia, for Appellant. Steven
Andrew Witmer, Senior Assistant Attorney General, Richmond,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cassius L. Jones seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                 The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)       (2012).              The   magistrate     judge

recommended      that     the    petition       be    dismissed        as   untimely     and

advised Jones that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,       766   F.2d    841,    845-46          (4th    Cir.      1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                    Jones has waived appellate

review    by    failing     to   file   objections           after     receiving      proper

notice.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are    adequately      presented           in   the   materials      before

this court and argument would not aid the decisional process.



                                                                                DISMISSED



                                            2